Case 0:17-cv-60426-UU Document 380 Entered on FLSD Docket 12/17/2018 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                    Case No.: 17-cv-60426-UU


   ALEKSEJ GUBAREV, XBT HOLDING S.A.,
   AND WEBZILLA, INC.

          Plaintiffs,

   vs.

   BUZZFEED, INC. AND BEN SMITH,

          Defendants.
                                                /


    DEFENDANTS’ MOTION FOR PERMISSION TO BRING AND USE ELECTRONIC
        EQUIPMENT AT THE DECEMBER 21, 2018 PRETRIAL CONFERENCE

         Defendants BuzzFeed, Inc. and Ben Smith respectfully request, pursuant to Administrative

  Order 2018-79, that the court enter an order authorizing Defendants’ counsel of record, including

  counsel appearing pro hac vice, attorney Alice Christine Ferot, and paralegal Jane Hill Quinn, to

  bring in the courthouse and the courtroom their laptop computers, cellular telephones, iPads, hard

  drives and associated accessories during the December 21, 2018 pretrial conference. In support of

  the instant Motion, Defendants state as follows:

         1.      During the pretrial conference, Defendants’ counsel may have to argue numerous

                 issues raised in the parties’ respective motions for summary judgment, Daubert

                 motions, motions in limine and any other motion currently pending before this

                 Court.

         2.      For purposes of document management, the Defendants’ counsel and paralegal

                 need access to electronic copies of said motions, as well as court filings and trial

                 exhibits.
Case 0:17-cv-60426-UU Document 380 Entered on FLSD Docket 12/17/2018 Page 2 of 4



         3.     Plaintiffs’ counsel do not object to the relief requested.

         A proposed Order is attached as Exhibit A.

         Wherefore, Defendants respectfully request permission to bring the above-stated electronic

  equipment into the courthouse and the courtroom.

         Dated: December 17, 2018

                                               Respectfully submitted by:

                                               Davis Wright Tremaine, LLP
                                               1251 Avenue of the Americas, 21st Floor
                                               New York, New York 10020
                                               Tel: (212) 489-8230

                                               By: /s/ Katherine M. Bolger
                                                       Katherine M. Bolger, Esq.
                                                       Adam Lazier, Esq.
                                                       Nathan Siegel, Esq.
                                                       katebolger@dwt.com
                                                       adamlazier@dwt.com
                                                       nathansiegel@dwt.com

                                               -and-

                                               Black, Srebnick, Kornspan & Stumpf, P.A.
                                               201 S. Biscayne Boulevard, Suite 1300
                                               Miami, Florida 33131
                                               Tel: (305) 371-6421

                                               By: /s/ Jared Lopez
                                                        Roy Black, Esq.
                                                        Florida Bar No. 126088
                                                        Jared Lopez, Esq.
                                                        Florida Bar No. 103616
                                                        rblack@royblack.com
                                                        jlopez@royblack.com
                                                        civilpleadings@royblack.com

                                               Counsel for Defendants




                                                Page 2
Case 0:17-cv-60426-UU Document 380 Entered on FLSD Docket 12/17/2018 Page 3 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                    CASE NO. 1:17-cv-60426-UU

  ALEKSEJ GUBAREV, XBT HOLDING S.A.,
  AND WEBZILLA, INC.,

                 Plaintiffs,

  vs.

  BUZZFEED, INC. AND BEN SMITH,

                 Defendants.
                                             /


                                 CERTIFICATE OF SERVICE

         I CERTIFY that the foregoing was served this 17th day of December, 2018, to all persons

  listed below via email.

                                             By: /s/    Jared Lopez
                                                        Jared Lopez, Esq.


  Evan Fray-Witzer (pro hac vice)
  CIAMPA FRAY-WITZER, LLP
  20 Park Plaza, Suite 505
  Boston, Massachusetts 02116
  Telephone: 617-426-0000
  Facsimile: 617-423-4855
  Evan@CFWLegal.com

  Valentin D. Gurvits (pro hac vice)
  Matthew Shayefar (Fla. Bar No. 0126465)
  BOSTON LAW GROUP, PC
  825 Beacon Street, Suite 20
  Newton Centre, Massachusetts 02459
  Telephone: 617-928-1804
  Facsimile: 617-928-1802
  vgurvits@bostonlawgroup.com
  matt@bostonlawgroup.com
                                              Page 3
Case 0:17-cv-60426-UU Document 380 Entered on FLSD Docket 12/17/2018 Page 4 of 4




  Brady J. Cobb (Fla. Bar No. 031018)
  Dylan Mr. Fulop (Fla. Bar No. 123809)
  COBB EDDY, PLLC
  1112 North Flagler Drive
  Fort Lauderdale, Florida 33304
  Telephone: 954-527-4111
  Facsimile: 954-900-5507
  dfulop@cobbeddy.com
  bcobb@cobbeddy.com

  Attorneys for Plaintiffs




                                          Page 4
Case 0:17-cv-60426-UU Document 380-1 Entered on FLSD Docket 12/17/2018 Page 1 of 3




                     EXHIBIT A
Case 0:17-cv-60426-UU Document 380-1 Entered on FLSD Docket 12/17/2018 Page 2 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                   Case No.: 17-cv-60426-UU



    ALEKSEJ GUBAREV, XBT HOLDING S.A.,
    AND WEBZILLA, INC.

           Plaintiffs,

    vs.

    BUZZFEED, INC. AND BEN SMITH,

           Defendants.
                                                /


             ORDER GRANTING DEFENDANTS’ MOTION FOR PERMISSION
                   TO BRING AND USE ELECTRONIC EQUIPMENT
                AT THE DECEMBER 21, 2018 PRETRIAL CONFERENCE

          THIS CAUSE is before the Court upon Defendants’ Motion for Permission to Bring

   Electronic Equipment at the December 21, 2018 Pretrial Conference. D.E. 380.

          It is ORDERED and ADJUDGED:

          1. Defendants’ motion is granted.

          2. Defendants’ counsel of record, including counsel appearing pro hac vice, attorney Alice

             Christine Ferot, and paralegal Jane Hill Quinn, shall be allowed to bring into the

             courthouse and the courtroom their laptop computers, cellular telephones, iPads, hard

             drives and the accessories to these electronic devices.

          DONE AND ORDERED at Miami, Florida, this ___ day of December, 2018.

                                               ____________________________________
                                               URSULA UNGARO
                                               UNITED STATES DISTRICT JUDGE
Case 0:17-cv-60426-UU Document 380-1 Entered on FLSD Docket 12/17/2018 Page 3 of 3



   Copies furnished to:

   John J. O’Sullivan, United States Magistrate Judge
   Counsel of Record




                                               Page 2
